Title: To Benjamin Franklin from Vergennes: Two Letters, 24 July 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


I.

a Versailles le 24 Juillet 1780.
M. L’Ambassadeur de Hollande continue, Monsieur, à se plaindre de la Prise du Navire la Flora, faite par le Corsaire le Prince Noir, Vous êtes trop éclairé pour ne pas sentir que l’armateur de Ce Corsaire, Sujet du Roi et domicilié à Dunkerque, ne peut reconnoitre d’autre Autorité que celles de Ses Juges naturels; que par conséquent la Legitimité de Sa prise ne peut être jugée qu’en France et selon les loix Francoises: s’il en étoit autrement, il en resulteroit que les François seroient les maitres de se rendre Indépendants de l’Autorité du Roi selon leur bon Plaisir dans le Royaume même, en arborant un Pavillon Etranger; or une Pareille Jurisprudence seroit le renversement de tout Ordre, et il seroit impossible à Sa Majesté de la tolerer sans compromettre les droits Inherents à sa Souveraineté.
Le Roi m’a chargé, Monsieur, de vous faire connoitre ces Principes, et de vous prevenir en même tems que son Intention est que la Contestation relative à la prise de la Flora soit portée pardevant les Tribunaux du Royaume, et qu’elle y soit jugée selon les loix et reglemens etablis pour les Corsaires François. Cette Marche est d’autant plus conforme à vos propres Principes, que selon ce que vous m’avez fait l’honneur de me mander le 18. Juin dernier, les Corsaires Américains doivent reconnoitre les Loix des Pays où ils Ameneront des Prises. Ainsi le Prince Noir est dans le cas d’être jugé en France, soit qu’on le regarde comme François ainsi qu’il l’est, soit qu’il ait le droit de se dire Americain en vertu des Lettres de Marque dont il est pourvû.
J’ai l’honneur d’être très sincerement, Monsieur, Votre tres humble et très obeissant Serviteur.
(signé) De Vergennes


J’estime, Monsieur, que le meilleur moyen d’éviter tout Embarras, est de retirer les Lettres de marque que vous avez pu accorder à des Sujets du Roi et de ne plus leur en expedier aucune. Ils ne s’en serviroient que pour inquietter la Navigation des Puissances Neutres, et rien ne seroit plus formellement contraire aux Intentions de sa Majesté et à ses engagemens.
(signé) D.V.
M. Franklin

 
II.
à Versailles le 24 Juillet 1780.
Je me fais un veritable plaisir, Monsieur, de vous donner une nouvelle marque de ma Confiance, en vous Communiquant les Resolutions ci-jointes du Congrès. Vous y verrez avec la même satisfaction que nous, la Sensation agréable qu’a fait la nouvelle de la Destination de M. de Ternay et de Rochambeau, ainsi que les Efforts que le Congrès se propose de faire pour concourir au Succès des Operations de ces deux officiers.
J’ai l’honneur d’être très sincerement, Monsieur, Votre très humble et très obeissant Serviteur
(signé) De Vergennes.
M. Franklin.
